  6:21-cv-01054-HMH         Date Filed 07/29/21     Entry Number 15       Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION


Sunny Days Entertainment, LLC,              )       C.A. No. 6:21-01054-HMH
                                            )
                      Plaintiff,            )       OPINION & ORDER
                                            )
              vs.                           )
                                            )
Mujahid Dungersi,                           )
                                            )
                      Defendant.            )


       This matter is before the court on Sunny Days Entertainment, LLC’s (“Sunny Days”)

motion for judgment on the pleadings or default judgment pursuant to Rule 55(b)(2) of the

Federal Rules of Civil Procedure. Defendant Mujahid Dungersi (“Dungersi”) accepted service

of the summons and complaint on May 10, 2021, which required Dungersi to answer or

otherwise plead by June 1, 2021. See Fed. R. Civ. P. 12(a)(1)(A). To date, Dungersi has not

answered or otherwise pled. Sunny Days requested entry of default on June 9, 2021. (Request

Entry Default, ECF No. 8.) The Clerk entered default on June 10, 2021, pursuant to Rule 55(a)

of the Federal Rules of Civil Procedure. (Entry of Default, ECF No. 9.)

       In the complaint, Sunny Days requests declaratory and injunctive relief. (Compl.,

generally, ECF No. 1.) Sunny Days requests a declaration that (1) Dungersi’s alleged trademark

rights are not infringed under 15 U.S.C. § 1125 by Sunny Days’ use of its “RAVEL TALES”

trademark in conjunction with the sale of Ravel Tales branded plush toys; and (2) that Sunny

Days’ use of its “RAVEL TALES” trademark does not constitute unfair competition, or

otherwise violate any federal, state, or common law. (Id. at 9, ECF No. 1.) Sunny Days also


                                                1
  6:21-cv-01054-HMH          Date Filed 07/29/21      Entry Number 15        Page 2 of 2




requests injunctive relief enjoining and restraining Dungersi, as well as others in active concert

or participation with Dungersi, from asserting alleged trademark rights against Sunny Days with

respect to Sunny Days’ use of its “RAVEL TALES” trademark in conjunction with the sale of

Ravel Tales branded plush toys. (Id. at 10, ECF No. 1.) Because it appears from the record that

Dungersi has failed to timely answer, move, or otherwise plead in response to Sunny Days’

complaint after being properly served, the court grants Sunny Days’ motion for default

judgment.

       It is therefore

       ORDERED that Dungersi’s alleged trademark rights are not infringed by Sunny Days’

use of its “RAVEL TALES” trademark in conjunction with the sale of Ravel Tales branded

plush toys; and (2) that Sunny Days’ use of its “RAVEL TALES” trademark does not constitute

unfair competition, or otherwise violate any federal, state, or common law. It is further

       ORDERED that Dungersi, as well as others in active concert or participation with

Dungersi, is enjoined and restrained from asserting alleged trademark rights against Sunny Days

with respect to Sunny Days’ use of its “RAVEL TALES” trademark in conjunction with the sale

of Ravel Tales branded plush toys.

       IT IS SO ORDERED.

                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
July 29, 2021




                                                 2
